PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zarakas et al.
Application No. 16/750,825
Filed: 23 Jan 2020
For COMPUTER-IMPLEMENTED SYSTEMS CONFIGURED FOR AUTOMATED ELECTRONIC CALENDAR ITEM PREDICTIONS FOR CALENDAR ITEM RESCHEDULING AND METHODS OF USE THEREOF
:
:
:
:
:	DECISION ON PETITION
:
:
:
:
:



This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.137(a), filed December 9, 2021, to revive the above-identified application.  

This petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

The above-identified application became abandoned for failure to submit corrected drawings/an amendment to the specification within three months of the mailing of a notice of allowability:

Applicant filed this application on January 23, 2020, with a 53-page specification and seven pages of drawings.

The USPTO mailed both a Notice of Allowance and Fee(s) Due and a Notice of Allowability on March 17, 2021.  The former set a shortened statutory period for reply of three months, and the latter required either corrected drawings or an amendment to the specification because the drawings received on initial deposit include reference characters not mentioned in the description.

Applicant submitted a substitute specification on May 26, 2021, and paragraph 92 (page 43) contains six typographical errors.

The USPTO mailed a miscellaneous communication on June 7, 2021, directing the entry of the May 26, 2021 amendment.

Applicant submitted the issue fee and Form PTOL-85 part B on June 16, 2021.

When corrected drawings (or a substitute specification that obviates the need for the same) were not received by midnight on June 17, 2021 (June 17, 2021 is the three month anniversary of the mailing of the Notice of Allowability on March 17, 2021), this application went abandoned.

The USPTO mailed a miscellaneous communication on June 29, 2021, indicating that the May 26, 2021 response “overcomes the drawing requirements IN PART (emphasis included),” and that paragraph 92 contains errors.  The notice adds “[a] call has been made to the Applicant for correction.”

An examiner interview summary appears in the file concerning an interview that took place on June 25, 2021, and the Examiner indicates “applicant agreed to submit an amended specification paragraph 92 to correct the errors in the text.” 

An amended paragraph 92 was not submitted to the USPTO.

The USPTO mailed a Notice of Abandonment on August 24, 2021, which indicates that corrected drawings were not received and contains a handwritten notation that reads “See 6-30-21 EXIN.”

A petition pursuant to 37 C.F.R. § 1.181(a) was filed on September 16, 2021, which was dismissed via the mailing of a decision on November 16, 2021.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section, and; 
	(4) A statement that the entire delay in filing the 

	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

With this petition pursuant to 37 C.F.R. § 1.137(a), Petitioner has provided a substitute specification, clean and marked versions (the undersigned spoke with the Examiner at 11:17 AM on February 9, 2022 and confirmed it is acceptable), an amendment directing the entry of the same, a statement that the substitute statement contains no new matter, the petition fee, and the proper statement of unintentional delay.  

As such, requirements one, two, and four of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. 
§ 1.137(a) is not applicable, as a terminal disclaimer is not required.1  

The Office of Patent Publication will be notified of this decision, so that this application can be processed into a patent.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.2  All other inquiries concerning the status of the application should be directed to the Office of Patent Publication at 571-272-4200.



/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.